                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 1 of 45 Page ID #:1



           1
               SINGH, SINGH & TRAUBEN, LLP
               THOMAS K. RICHARDS (SBN: 310209)
           2    trichards@singhtraubenlaw.com
           3   MICHAEL A. TRAUBEN (SBN: 277557)
                mtrauben@singhtraubenlaw.com
           4   400 S. Beverly Drive, Suite 240
           5   Beverly Hills, California 90212
               Tel: 310.856.9705 | Fax: 888.734.3555
           6

           7   Attorneys for Plaintiffs
               WINDWARD LOOP, LLC, MIKE TEREPKA,
           8   DREAM HAMPTON, SEAN CARASSO,
           9   SKYLINE CAPITAL PARTNERS, LLC
               and ERIK HUBERMAN
      10

      11                             UNITED STATES DISTRICT COURT
      12                            CENTRAL DISTRICT OF CALIFORNIA
      13
               WINDWARD LOOP, LLC, a California )          Case No.: 2:19-cv-9354
      14       limited liability company, MIKE         )
      15       TEREPKA, an individual, DREAM           )   COMPLAINT FOR FOR:
               HAMPTON, an individual, SEAN            )
      16
               CARASSO, an individual, SKYLINE )            1. Securities Fraud (Securities Exchange
      17       CAPITAL PARTNERS, LLC, a                )       Act of 1934, § 10(b));
               Delaware limited liability company, and )    2. Securities Fraud (Violation of
      18
               ERIK HUBERMAN, an individual,           )       California Corporation Code §
      19                                               )       25501.5 – Unlicensed Broker-Dealer);
                             Plaintiffs,               )    3. Fraud in the Inducement;
      20
                                                       )    4. Fraud;
      21             v.                                )    5. Breach of Fiduciary Duty;
                                                       )    6. Breach of Agreement; and for an
      22
               ABBOT KINNEY SEEDS, a California )           7. Accounting
      23       corporation, ABBOT KINNEY SEEDS, )
               LLC, a California limited liability     )   DEMAND FOR JURY TRIAL
      24
               company, WEST INDIES TRADING )
      25       CO., INC., a California corporation,    )
               KRISTIAN VALLAS, an individual,         )
      26
               and DOES 1 through 25, Inclusive,       )
      27                                               )
                             Defendants.               )
      28
Singh,
Singh &
Trauben,                                                    1
LLP                                                    COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 2 of 45 Page ID #:2



           1         Plaintiffs DREAM HAMPTON (“Hampton”), SKYLINE CAPITAL PARTNERS,
           2   LLC (“Skyline”), ERIK HUBERMAN (“Huberman”), WINDWARD LOOP, LLC
           3   (“Windward Loop”), MIKE TEREPKA (“Terepka”), SEAN CARASSO (“Carasso”),
           4   and (collectively “Plaintiffs”), by and through their undersigned counsel, hereby sue
           5   Defendants ABBOT KINNEY SEEDS, a California Corporation (“A.K.S. Corp.”),
           6   ABBOT KINNEY SEEDS, LLC (“A.K.S. LLC”), WEST INDIES TRADING CO.,
           7   INC. (“West Indies Trading”), KRISTIAN VALLAS (“Vallas”) and DOES 1 through 25
           8   (collectively, “Defendants”), and allege as follows:
           9
                                                  NATURE OF ACTION
      10
                     1.     This lawsuit arises out of Defendants’ fraudulent scheme to induce
      11
               Plaintiffs to invest $500,000 (the “Investment”) in exchange for an illusory ownership
      12
               interest in a bar and restaurant and equally illusory “common stock” in Defendant
      13
               A.K.S. Corp.
      14
                     2.     Defendants, through Vallas, represented to Plaintiffs that A.K.S. Corp. was
      15
               the sole owner and operator of a bar, lounge and restaurant named Neighbor located at
      16
               1031 Abbot Kinney Blvd, Venice, CA 90291 (the “Business”) and that in exchange for
      17
               the Investment, Plaintiffs would be granted stock in A.K.S. Corp. thereby securing an
      18
               ownership interest in the Business and entitling them to all the benefits that would flow
      19
               from possessing such an ownership interest, including, but not limited to, any profit
      20
               distributions from the Business.
      21
                     3.     Defendants’ representations to the Plaintiffs that by owning stock in A.K.S.
      22
               Corp. they would thereby own part of the Business were false.
      23
                     4.     In fact, the Business was owned and operated through a totally different
      24
               company, West Indies Trading. West Indies Trading appears to be solely owned and
      25
               controlled by Vallas – its statements of information list him as serving as its CEO,
      26
               Secretary, CFO and even as registered agent. The full role of West Indies Trading in the
      27
               Business was never disclosed to Plaintiffs. Plaintiffs were never provided any stock, or
      28
Singh,
Singh &
Trauben,                                                   2
LLP                                                    COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 3 of 45 Page ID #:3



           1   any opportunity to acquire any stock, in West Indies Trading.
           2         5.    Moreover, Defendants, without any disclosure or notice to Plaintiffs,
           3   converted A.K.S. Corp. to A.K.S. LLC, a limited liability company, in January 2017 (the
           4   “Conversion”) without complying with any of the requirements as set forth in the
           5   California Corporations Code, such as: (i) providing a conversion plan to all of the
           6   shareholders of A.K.S. Corp.; (ii) obtaining the approval of the shareholders of A.K.S.
           7   Corp. of the Conversion; (iii) providing an operating agreement to the Plaintiffs for
           8   A.K.S. LLC; and (iv) converting Plaintiff’s common stock in A.K.S. Corp. to
           9   membership interests in A.K.S. LLC.
      10             6.    Defendants had already induced Hampton and Skyline to invest in the
      11       Business prior to the Conversion, and their purported shares of common stock in A.K.S.
      12       Corp. were never converted to membership interests in A.K.S. LLC and nor were they
      13       ever presented with, or offered the opportunity to review and execute, the operating
      14       agreement for A.K.S. LLC.
      15             7.    Even after the Conversion, Defendants continued to sell “common stock” in
      16       A.K.S. Corp., despite the fact that A.K.S. Corp. no longer existed as a corporation and
      17       had already been converted to A.K.S. LLC, a limited liability company.
      18             8.    Moreover, after the Conversion, Defendants shockingly continued to sell
      19       “common stock” in A.K.S. Corp., using contracts in the name of A.K.S. Corp., to each
      20       of Plaintiffs Huberman, Windward Loop, Terepka and Carasso.
      21             9.    Defendants made these “sales” to Huberman, Windward Loop, Terepka and
      22       Carasso, and accepted and converted their Investments, despite the fact that there was no
      23       “common stock” in A.K.S. Corp. to sell, as A.K.S. Corp no longer existed as a
      24       corporation with shares of stock.
      25             10.   This fraudulent conversion scheme also harmed Hampton and Skyline, as
      26       the “common stock” they held was in an entity that no longer existed, and that “common
      27       stock” was never converted to a membership interest in A.K.S. LLC.
      28             11.   All told, Vallas collected $500,000 from the Plaintiffs, while giving
Singh,
Singh &
Trauben,                                                   3
LLP                                                   COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 4 of 45 Page ID #:4



           1   Plaintiffs no actual ownership interest in the Business (or anything of value) in
           2   exchange.
           3         12.    The end result of Vallas’ scheme is that Vallas appears to run the Business
           4   through his solely owned alter ego shell entity West Indies Trading and used this
           5   undisclosed structure to unlawfully commander the entire benefit of the Plaintiffs’
           6   Investment and any returns from the Business solely for himself. Vallas never provided
           7   Plaintiffs with any securities or other bona fide ownership interest in the Business in
           8   exchange for the Investment and, consequently, has never paid Plaintiffs the return on
           9   their Investment to which they are entitled.
      10             13.    This scheme constitutes securities fraud, common law fraud and further
      11       constitutes breaches of fiduciary duties, breaches of contract, violations of the California
      12       Corporations Code, and other legal wrongdoing.
      13             14.    To date, despite the Business generating sales of over $6 Million since it
      14       opened in August 2017 (the “Opening”) though April 2019 (and probably even greater
      15       sales since), Defendants have only caused a single disbursement of revenue in the
      16       amount of $50,000 to be split amongst all of the Plaintiffs.
      17             15.    To date, Defendants have never provided Plaintiffs with stock certificates or
      18       other securities in A.K.S. Corp., have never affirmatively disclosed to Plaintiffs that
      19       A.K.S. Corp. was converted to A.K.S. LLC, never converted any stock in A.K.S. Corp.
      20       to membership interests in A.K.S. LLC and have never made, or even offered to make,
      21       Plaintiffs parties to the operating agreement for A.K.S. LLC.
      22             16.    To date, Defendants have never disclosed the true role of West Indies
      23       Trading or Vallas personally in the Business or disclosed what funds, revenues and
      24       profits flow to West Indies Trading and Vallas in connection with the Business.
      25             17.    To date, Defendants have never provided complete and accurate
      26       accountings for the Business, or the required annual reports for the Business.
      27             18.    In further violation of the law and Defendants’ duties owed to Plaintiffs,
      28       including Defendants’ duties to allow Plaintiffs to inspect the books and records of the
Singh,
Singh &
Trauben,                                                      4
LLP                                                     COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 5 of 45 Page ID #:5



           1   Business, Defendants also ignored Plaintiffs’ written demands properly made under the
           2   California Corporations Code for an inspection of the books and records of the Business.
           3         19.     Defendants have further failed to make annual reports in compliance with
           4   the California Corporations Code.
           5         20.     Consequently, Plaintiffs are entitled to reimbursement of their Investment
           6   and/or any revenues and profits they should have received along with other damages.
           7         21.     Further, as Vallas and his alter ego companies cannot be entrusted to
           8   continue to operate the Business and account to Plaintiffs, the nature of this ongoing
           9   fraud compels the remedy of a receivership. A receiver should be appointed by the Court
      10       to operate the Business and account to Plaintiffs. Plaintiffs maintain clear ownership and
      11       property rights in the Business and its revenues, and without a receiver, there is a clear
      12       and present danger of Plaintiffs’ ownership rights, property and funds being lost,
      13       destroyed or misappropriated and, in fact, Plaintiffs’ rights and property are currently
      14       and on an ongoing basis being lost, destroyed and misappropriated.
      15                                            THE PARTIES
      16             22.     Plaintiff Hampton is an individual residing in Detroit, Michigan.
      17             23.     Plaintiff Skyline is Delaware company authorized to conduct business in
      18       the State of California.
      19             24.     Plaintiff Huberman is an individual residing in Los Angeles County,
      20       California.
      21             25.     Plaintiff Windward Loop is a California limited liability company.
      22             26.     Plaintiff Terepka is an individual residing in Multnomah County, Oregon.
      23             27.     Plaintiff Carasso is an individual residing in Travis County, Texas.
      24             28.     Upon information and belief, Defendant A.K.S. Corp. was organized and
      25       existed under the laws of the State of California as a corporation until it was converted to
      26       a limited liability company.
      27             29.     Upon information and belief, Defendant A.K.S. LLC is a California limited
      28       liability company organized and existing under the laws of the State of California which
Singh,
Singh &
Trauben,                                                    5
LLP                                                     COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 6 of 45 Page ID #:6



           1   was created by being converted from A.K.S. Corp.
           2         30.    Upon information and belief, Defendant West Indies Trading is a California
           3   corporation organized and existing under the laws of the State of California.
           4         31.    Upon information and belief, Defendant Vallas is an individual residing in
           5   Los Angeles County, California.
           6         32.    Upon information and belief, on or around January 30, 2017, A.K.S. Corp.
           7   was converted to A.K.S. LLC, specifically through the filing of a conversion document
           8   with the California Secretary of State. A.K.S. Corp., A.K.S. LLC and West Indies
           9   Trading are, when referred to collectively, hereinafter referred to as the “Company
      10       Defendants”.
      11             33.    In addition, Plaintiffs are informed and believe, and on that basis allege,
      12       that Defendant Vallas is the alter ego of the Company Defendants and that there exists,
      13       and at all times mentioned herein existed, a unity of interest and ownership between
      14       Vallas and the Company Defendants such that any individuality and separateness
      15       between these Defendants have ceased and Vallas controls and/or controlled the
      16       business and activities of the Company Defendants.
      17             34.    Plaintiffs are informed and believe, and on that basis allege, that at all times
      18       herein mentioned, the Company Defendants were and are mere shells, instrumentalies
      19       and conduits through which Vallas carries on his business in the corporate name, exactly
      20       as he would have had there been no corporate entities at all, exercising complete control
      21       and dominance over such businesses to the point where any individuality or separateness
      22       between Vallas and the Company Defendants does not, and at all times herein
      23       mentioned, did not, exist.
      24             35.    Plaintiffs are informed and believe that the Company Defendants do not
      25       observe the requisite corporate formalities.
      26             36.    In addition, upon information and belief, Vallas further comingled and
      27       continues to comingle his assets with the Company Defendants, controlled and continues
      28       to control the Company Defendants’ finances in their entirety, treated and treats the
Singh,
Singh &
Trauben,                                                      6
LLP                                                     COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 7 of 45 Page ID #:7



           1   Company Defendants’ assets as his own, uses assets and funds from the Company
           2   Defendants to pay his own debts and liabilities, and further engages in such zealous
           3   controlling conduct towards the Company Defendants that the Company Defendants
           4   were and remain nothing more than mere instrumentalities of Defendant Vallas.
           5         37.    Upon information and belief, the Company Defendants are and were
           6   extremely undercapitalized as all, or most, of the revenues and monies yielded from the
           7   Company Defendants’ business were and have been drained from the Company
           8   Defendants and transferred to Defendant Vallas personally and for Vallas’ personal use
           9   and, further, Vallas has and continues to use the assets of the Company Defendants for
      10       his own personal use and has wrongfully diverted from their intended use significant
      11       sums of money properly owed and to be paid to Plaintiffs.
      12             38.    Plaintiffs are informed and believe, and on that basis allege, that the
      13       Company Defendants are unable to satisfy any judgment against them.
      14             39.    Adherence to the fiction of the separate existence of Vallas as an individual
      15       separate and distinct from the Company Defendants would permit an abuse of the
      16       corporate privilege and would sanction fraud or promote injustice in that Defendant
      17       Vallas might escape liability for the causes of action set out herein and would permit an
      18       abuse of the corporate privilege and produce an inequitable result.
      19             40.    Plaintiffs are informed and believe, and on that basis allege, that each
      20       Defendant acted pursuant to and within the scope of the relationships alleged above, that
      21       each Defendant knew or should have known about, and authorized, ratified, adopted,
      22       approved, controlled, and aided and abetted the conduct of all other Defendants.
      23             41.    The true names and/or capacities, whether individual, corporate, associate
      24       or otherwise of Defendants 1 through 25, inclusive, are unknown to Plaintiffs at this
      25       time, and Plaintiffs, therefore, sue said Defendants by such fictitious names. Plaintiffs
      26       are informed and believe, and based thereon allege, that each of the Defendants
      27       fictitiously named herein as a DOE is legally responsible, negligently or in some other
      28       actionable manner, for the events and happenings hereinafter referred to and that the acts
Singh,
Singh &
Trauben,                                                   7
LLP                                                    COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 8 of 45 Page ID #:8



           1   and omissions of said Defendants were a legal cause of the resulting injury and damages
           2   to Plaintiffs as hereinafter alleged. Plaintiffs will amend this Complaint to assert the true
           3   names and/or capacities of such fictitiously named Defendants when the same have been
           4   ascertained.
           5                                 JURISDICTION AND VENUE
           6         42.      This Court has original subject matter jurisdiction over this action by reason
           7   of Section 27 of the Securities Exchange Act of 1934 (the “Act”), which provides that
           8   federal courts “shall have exclusive jurisdiction” over “violations of [the Act] or the
           9   rules and regulations thereunder, and of all suits in equity and actions at law brought to
      10       enforce any liability or duty created by [the Act] or the rules and regulations
      11       thereunder.” 15 U.S.C. § 78 and 28 U.S.C. §§ 1331.
      12             43.      Defendants are each subject to the general and specific jurisdiction of this
      13       Court as they reside and operate in this Judicial District.
      14             44.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b)(1),
      15       28 U.S.C. § 1391(c), and pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part of the
      16       events or omissions giving rise to the claims asserted in this action occurred in this
      17       Judicial District and the Defendants reside, operate and conduct ongoing and continuous
      18       business activities in this State and Judicial District.
      19                                      FACTUAL BACKGROUND
      20                                            Plaintiff Hampton
      21             45.      In November 2016, during an in-person meeting between Vallas and
      22       Hampton conducted during a thought leader and business conference held on a sea
      23       cruise, Vallas represented to Hampton that Vallas was a highly successful restaurateur
      24       with a history of operating restaurants at a profit, and that he was developing a new
      25       restaurant in Venice, California.
      26             46.      Vallas further represented to Hampton that the Business was wholly owned
      27       by A.K.S. Corp., that A.K.S. Corp.’s sole purpose was to own and operate the Business,
      28       that A.K.S. Corp. had no other assets or liabilities unrelated to the Business, and that, as
Singh,
Singh &
Trauben,                                                      8
LLP                                                      COMPLAINT
                   Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 9 of 45 Page ID #:9



           1   a result, if Hampton agreed to give Vallas $50,000.00, Hampton would acquire fifty (50)
           2   shares of common stock in A.K.S. Corp. and thereby obtain an ownership interest in the
           3   Business and the right to participate in the revenues and profits derived from the
           4   Business as a whole.
           5         47.    Vallas further represented to Hampton a valuation of A.K.S. Corp.’s
           6   common stock at $1,000 per share and that this was a fair market valuation of the worth
           7   of A.K.S. Corp.’s common stock based upon Vallas’ valuation of the worth of the
           8   Business.
           9         48.    Vallas further represented that A.K.S. Corp. wholly owned and operated the
      10       Business and was the recipient of one hundred (100%) of the revenues and profits
      11       derived from the operation of the Business.
      12             49.    Accordingly, at all times relevant, Hampton’s understanding was that as an
      13       owner of fifty (50) shares of A.K.S. Corp.’s common stock, Hampton would be entitled
      14       to profit distributions from the Business.
      15             50.    At this in-person meeting, Vallas represented to Hampton that based upon
      16       his past financial success, Hampton would recoup the principal on her investment within
      17       approximately two (2) years from the time of her investment and earn profits thereafter.
      18             51.    Vallas further represented that Hampton’s role as a shareholder would be as
      19       a passive, minority owner, and that Vallas would manage and run the Business and all its
      20       affairs, including its accounting and all other corporate functions and requirements.
      21             52.    In support of these representations, Vallas presented Hampton with an
      22       “Investor Presentation”, which consisted of a marketing deck and monetary projections
      23       (the “Investor Presentation”). A true and copy of the Investor Presentation is attached
      24       hereto as Exhibit “A”.
      25             53.    The Investor Presentation highlights a purported picture of Vallas’ “proven
      26       track” record in the industry, referencing information and data allegedly based on the
      27       performance of Vallas’ then existing restaurant called “Leona” in Venice, California,
      28       and provides monetary projections for the Business – then termed the “AK Social
Singh,
Singh &
Trauben,                                                     9
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 10 of 45 Page ID #:10



           1   House” – reflecting gross profit margins as high as seventy-percent (70%) and projected
           2   capital distributions totaling around $500,000 for the first year, over $1,000,000 for the
           3   second year and ever upward thereafter.
           4         54.     The Investor Presentation does not contain any warning of the risk of
           5   investment or that returns on investments may be different than what is promised in the
           6   Investor Presentation.
           7         55.     Hampton had never previously invested in a bar or restaurant.
           8         56.     On or around December 9, 2016, in reliance upon Vallas’ representations
           9   and based upon the Investor Presentation, Plaintiff Hampton entered into a written
      10       subscription agreement wherein Hampton agreed to invest $50,000 into A.K.S. Corp. in
      11       exchange for fifty (50) shares of A.K.S. Corp.’s common stock (the “Hampton
      12       Subscription Agreement”).
      13             57.     Hampton in fact paid, and Defendants accepted and retained, the sum of
      14       $50,000.00.
      15             58.     Notwithstanding the Hampton Security Agreement and Defendants’
      16       inducement, acceptance and retention of Hampton’s $50,000, Defendants never provided
      17       Hampton with any stock certificate(s) or other legally cognizable security or ownership
      18       interest in return for her investment and refused to provide full and timely accountings or
      19       to make all profit distributions as required.
      20             59.     Despite Hampton’ specific requests for Defendants to provide Hampton
      21       with a Schedule K-1, and despite Defendants’ written promises to so provide one,
      22       Defendants never provided Hampton with a Schedule K-1.
      23             60.     Defendants failed to comply with the California Corporation Code’s
      24       requirements to provide annual reports and, in addition, when served with a demand
      25       letter on or around March 12, 2019 pursuant to Sections 1501(a) and 1601 of the
      26       California Code of Corporations, demanding that Defendants mail the documents that
      27       were required to be provided under Section 1501(a) and to further permit the inspection
      28       of A.K.S. Corp. and the Business’ books and records under Section 1601, Defendants
Singh,
Singh &
Trauben,                                                       10
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 11 of 45 Page ID #:11



           1   refused to mail the required documents or to permit any such inspection.
           2                                        Plaintiff Skyline
           3         61.    Daniel Gnecco (“Gnecco”) is a member and authorized representative of
           4   Plaintiff Skyline.
           5         62.    In or around December, 2016, during an in-person meeting between Vallas
           6   and Gnecco at Menotti’s Coffee Stop in Venice, California, Vallas represented to
           7   Gnecco that Vallas was a highly successful restaurateur with a history of operating
           8   restaurants at a profit, and that he was developing a new restaurant in Venice, California.
           9         63.    Vallas further represented to Gnecco and Skyline that the Business was
      10       wholly owned by A.K.S. Corp., that A.K.S. Corp.’s sole purpose was to own and operate
      11       the Business, that A.K.S. Corp. had no other assets or liabilities unrelated to the Business
      12       and that, as a result, if Skyline agreed to give Vallas $25,000, Skyline would acquire ten
      13       (10) shares of A.K.S. Corp.’s common stock and thereby obtain an ownership interest in
      14       the Business and the right to participate in the profits derived from the Business as a
      15       whole.
      16             64.    Vallas represented to Gnecco and Skyline a valuation of A.K.S. Corp.’s
      17       common stock at $2,500 per share and that this was a fair market valuation of the worth
      18       of A.K.S. Corp.’s common stock based on Vallas’ valuation of the worth of the
      19       Business.
      20             65.    Vallas further represented that A.K.S. Corp. wholly owned and operated the
      21       Business and was the recipient of one hundred (100%) of the revenues and profits
      22       derived from the operation of the Business.
      23             66.    Accordingly, at all times, Gnecco’s understanding was that Skyline, as an
      24       owner of ten (10) shares of A.K.S. Corp.’s common stock, would be entitled to profit
      25       distributions from the Business.
      26             67.    Vallas, in representing to Gnecco and Skyline that he would sell shares in
      27       A.K.S. Corp. for $2,500 per share, did not disclose to Gnecco and Skyline that he had
      28       sold Hampton shares at a valuation of $1,000 per share.
Singh,
Singh &
Trauben,                                                     11
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 12 of 45 Page ID #:12



           1         68.     At this in-person meeting, Vallas represented to Gnecco that based upon his
           2   past financial success, Skyline would recoup the principal on Skyline’s investment
           3   within approximately eighteen (18) months of Skyline’s investment.
           4         69.     Vallas further represented to Gnecco that Skyline’s role as a common stock
           5   owner would be as a passive, minority owner, and that Vallas would manage and run the
           6   Business and all its affairs, including its accounting and all other corporate functions and
           7   requirements.
           8         70.     In support of these representations, Vallas presented Gnecco with a copy of
           9   the Investor Presentation.
      10             71.     The Investor Presentation does not contain any warning of the risk of
      11       investment or that returns on investments may be different than what is promised in the
      12       Investor Presentation.
      13             72.     Neither Gnecco or Skyline had ever previously invested in a bar or
      14       restaurant.
      15             73.     On or around December 21, 2016, in reliance upon Vallas’ representations
      16       and based upon the Investor Presentation, Skyline entered into a written subscription
      17       agreement wherein Skyline agreed to invest $25,000 into A.K.S. Corp. in exchange for
      18       ten (10) shares of A.K.S. Corp.’s common stock (the “Skyline Subscription
      19       Agreement”).
      20             74.     Skyline paid, and Defendants accepted and retained, the sum of $25,000.
      21             75.     Notwithstanding the Skyline Subscription Agreement and Defendants’
      22       inducement, acceptance and retention of Skyline’s $25,000, Defendants never provided
      23       Skyline with any stock certificate(s) or other cognizable security or ownership interest in
      24       return for Skyline investment, and refused to provide full and timely accountings or
      25       make all profit distributions as required.
      26             76.     Despite Skyline’s specific requests for Defendants to provide Skyline with a
      27       Schedule K-1, and despite Defendants’ written promises to so provide one, Defendants
      28       never provided Skyline with a Schedule K-1.
Singh,
Singh &
Trauben,                                                    12
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 13 of 45 Page ID #:13



           1         77.    Defendants failed to comply with the California Corporation Code’s
           2   requirements to provide annual reports and, in addition, when served with a demand
           3   letter on or around March 12, 2019 pursuant to Sections 1501(a) and 1601 of the
           4   California Code of Corporations, demanding that Defendants mail the documents that
           5   were required to be provided under Section 1501(a) and to further permit the inspection
           6   of A.K.S. Corp. and the Business’ books and records under Section 1601, Defendants
           7   refused to mail the required documents or to permit any such inspection.
           8                                     Plaintiff Huberman
           9         78.    In or around the first quarter of 2017, during an in-person meeting between
      10       Vallas and Huberman at Vallas’ then restaurant Leona in Venice, California, Vallas
      11       represented to Huberman that Vallas was a highly successful restaurateur with a history
      12       of operating restaurants at a profit, and that he was developing a new restaurant in
      13       Venice, California.
      14             79.    Vallas further represented to Huberman that the Business was wholly
      15       owned by A.K.S. Corp., that A.K.S. Corp.’s sole purpose was to own and operate the
      16       Business, that A.K.S. Corp. had no other assets or liabilities unrelated to the Business
      17       and that, as a result, if Huberman agreed to give Vallas $25,000, Huberman would
      18       become an owner of a single (1) share of A.K.S. Corp.’s common stock and thereby
      19       participate in the profits derived from the Business as a whole.
      20             80.    Vallas represented to Huberman a valuation of A.K.S. Corp.’s common
      21       stock at $25,000 per share and that this was a fair market valuation of the worth of
      22       A.K.S. Corp.’s common stock based on Vallas’ valuation of the worth of the Business.
      23             81.    Vallas further represented that A.K.S. Corp. wholly owned and operated the
      24       Business and was the recipient of one hundred (100%) of the revenues and profits
      25       derived from the operation of the Business.
      26             82.    Accordingly, at all times, Huberman’s understanding was that as an owner
      27       of one (1) share of A.K.S. Corp.’s common stock, Huberman would thereby obtain an
      28       ownership interest in the Business and the right to participate in the profits derived from
Singh,
Singh &
Trauben,                                                     13
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 14 of 45 Page ID #:14



           1   the Business as a whole.
           2         83.    Vallas, in representing to Huberman that he would sell shares in A.K.S.
           3   Corp. for $25,000 per share did not disclose to Huberman that he sold shares in A.K.S.
           4   Corp. to Hampton at a valuation of $1,000 per share and to Skyline at a valuation of
           5   $2,500 per share.
           6         84.    At this in-person meeting, Vallas represented to Huberman that based upon
           7   his past financial success, Huberman would recoup the principal on Huberman’s
           8   investment within one year of his investment.
           9         85.    Vallas further represented to Huberman that Huberman’s role as a common
      10       stock owner would be as a passive, minority owner, and that Vallas would manage and
      11       run the Business and all its affairs, including its accounting and all other corporate
      12       functions and requirements.
      13             86.    In support of these representations, Vallas presented Huberman with a copy
      14       of the Investor Presentation.
      15             87.    The Investor Presentation does not contain any warning of the risk of
      16       investment or that returns on investments may be different than what is promised in the
      17       Investor Presentation.
      18             88.    Huberman had never previously invested in a bar or restaurant.
      19             89.    On or around April 17, 2017, in reliance upon Vallas’ representations,
      20       Huberman entered into a written subscription agreement wherein Huberman agreed to
      21       invest $25,000 into A.K.S. Corp. in exchange for one (1) share of A.K.S. Corp. common
      22       stock (the “Huberman Subscription Agreement”).
      23             90.    Huberman paid, and Defendants accepted and retained, the sum of $25,000.
      24             91.    Notwithstanding the Huberman Subscription Agreement and Defendants’
      25       inducement, acceptance and retention of Huberman’s $25,000, Defendants never
      26       provided Huberman with any stock certificate(s) or other cognizable security or
      27       ownership interest in return for his investment, and refused to provide full and timely
      28       accountings or make all distribution payments as required.
Singh,
Singh &
Trauben,                                                  14
LLP                                                   COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 15 of 45 Page ID #:15



           1         92.    Despite Huberman’s specific requests for Defendants to provide Huberman
           2   with a Schedule K-1, and despite Defendants’ written promises to so provide one,
           3   Defendants never provided Huberman with a Schedule K-1.
           4         93.    Defendants failed to comply with the California Corporation Code’s
           5   requirements to provide annual reports and, in addition, when served with a demand
           6   letter on or around March 12, 2019 pursuant to Sections 1501(a) and 1601 of the
           7   California Code of Corporations, demanding that Defendants mail the documents that
           8   were required to be provided under Section 1501(a) and to further permit the inspection
           9   of A.K.S. Corp. and the Business’ books and records under Section 1601, Defendants
      10       refused to mail the required documents or to permit any such inspection.
      11                                      Plaintiff Windward Loop
      12             94.    Ely Sandvik (“Sandvik”) is a member, manager and authorized
      13       representative of Plaintiff Windward Loop.
      14             95.    In or around the month of April, 2017, during an in-person meeting between
      15       Vallas and Sandvik at Vallas’ restaurant Leona in Venice, California, Vallas represented
      16       to Sandvik that Vallas was a highly successful restaurateur with a history of operating
      17       restaurants at a profit, and that he was developing a new restaurant in Venice, California.
      18             96.    Vallas further represented to Sandvik and Windward Loop that the Business
      19       was wholly owned by A.K.S. Corp., that A.K.S. Corp.’s sole purpose was to own and
      20       operate the Business, that A.K.S. Corp. had no other assets or liabilities unrelated to the
      21       Business and consequently that if Windward Loop agreed to give Vallas $250,000,
      22       Windward Loop would acquire twenty (20) shares of A.K.S. Corp.’s common stock and
      23       thereby participate in the profits derived from the Business as a whole.
      24             97.    Vallas represented to Sandvik and Windward Loop a valuation of A.K.S.
      25       Corp.’s common stock at $12,500 per share and that this was a fair market valuation of
      26       the worth of A.K.S. Corp.’s common stock based on Vallas’ valuation of the worth of
      27       the Business.
      28             98.    Vallas further represented that A.K.S. Corp. wholly owned and operated the
Singh,
Singh &
Trauben,                                                    15
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 16 of 45 Page ID #:16



           1   Business and was the recipient of one hundred (100%) of the revenues and profits
           2   derived from the operation of the Business.
           3         99.    Accordingly, at all times, Sandvik’s understanding was that Windward
           4   Loop, as an owner of twenty (20) shares of A.K.S. Inc’s common stock, would be
           5   entitled to profit distributions from the Business.
           6         100. Vallas, in representing to Sandvik and Windward Loop that he would sell
           7   shares in A.K.S. Corp. for $12,500 per share did not disclose to Sandvik and Windward
           8   Loop that he had sold Hampton shares in A.K.S. Corp. at a valuation of $1000 a share,
           9   Skyline shares in A.K.S. Corp. at a valuation of $2,500 a share and Huberman at a
      10       valuation of $25,000 a share.
      11             101. At this in-person meeting, Vallas represented to Sandvik that based upon
      12       his past financial success, Windward Loop would recoup the principal on Windward
      13       Loop’s investment within approximately one year of Windward Loop’s investment.
      14             102. Vallas further represented to Sandvik that Windward Loop’s role as a
      15       common stock owner would be as a passive, minority owner, and that Vallas would
      16       manage and run the Business and all its affairs, including its accounting and all other
      17       corporate functions and requirements.
      18             103. In support of these representations, Vallas presented Sandvik with a copy of
      19       the Investor Presentation.
      20             104. The Investor Presentation does not contain any warning of the risk of
      21       investment or that returns on investments may be different than what is promised in the
      22       Investor Presentation.
      23             105. Neither Sandvik nor Windward Loop had ever previously invested in a bar
      24       or restaurant.
      25             106. On or around May 17, 2017, in reliance upon Defendants’ representations,
      26       Windward Loop entered into a written subscription agreement wherein Windward Loop
      27       agreed to invest $250,000 into A.K.S. Corp. in exchange for twenty (20) shares of
      28       A.K.S. Corp.’s common stock (the “Windward Subscription Agreement”).
Singh,
Singh &
Trauben,                                                     16
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 17 of 45 Page ID #:17



           1         107. Defendants represented to Sandvik and Windward Loop that twenty (20)
           2   shares of A.K.S. Inc’s common stock was equal to Twenty Percent (20%) of the then
           3   currently exercised shares in the A.K.S. Inc.
           4         108. Windward Loop paid and Defendants accepted and retained the sum of
           5   $250,000.
           6         109. Despite     the   Windward     Subscription   Agreement    and   Defendants’
           7   inducement, acceptance and retention of Windward Loop’s $250,000, Defendants never
           8   provided Windward Loop with any stock certificate(s) or other cognizable security or
           9   ownership interest in return for its investment, and refused to provide full and timely
      10       accountings or make profit distributions as required.
      11             110. Despite Windward Loop’s specific requests for Defendants to provide
      12       Windward Loop with a Schedule K-1, and further despite Defendants’ written promises
      13       to so provide one, Defendants never provided Windward Loop with a Schedule K-1.
      14             111. Defendants failed to comply with the California Corporation Code’s
      15       requirements to provide annual reports and, in addition, when served with a demand
      16       letter on or around March 12, 2019 pursuant to Sections 1501(a) and 1601 of the
      17       California Code of Corporations, demanding that Defendants mail the documents that
      18       were required to be provided under Section 1501(a) and to further permit the inspection
      19       of A.K.S. Corp. and the Business’ books and records under Section 1601, Defendants
      20       refused to mail the required documents or to permit any such inspection.
      21                                           Plaintiff Terepka
      22             112. In or around the first quarter of 2017, during an in-person meeting between
      23       Vallas and Plaintiff Terepka at Vallas’ restaurant Leona in Venice, California, Vallas
      24       represented to Terepka that Vallas was a highly successful restaurateur with a history of
      25       operating restaurants at a profit, and that he was developing a new restaurant in Venice,
      26       California.
      27             113. Vallas further represented to Terepka that the Business was wholly owned
      28       by A.K.S. Corp., that A.K.S. Corp.’s sole purpose was to own and operate the Business,
Singh,
Singh &
Trauben,                                                   17
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 18 of 45 Page ID #:18



           1   that A.K.S. Corp. had no other assets or liabilities unrelated to the Business and that, as a
           2   result, if Terepka agreed to give Vallas $100,000, Terepka would become an owner of
           3   six (6) shares of A.K.S. Corp.’s common stock and thereby participate in the profits
           4   derived from the Business as a whole.
           5            114. Vallas represented to Terepka a valuation of A.K.S. Corp.’s common stock
           6   at $16,666.66 per share and that this was a fair market valuation of the worth of A.K.S.
           7   Corp.’s common stock based on Vallas’ valuation of the worth of the Business.
           8            115. Vallas further represented that A.K.S. Corp. wholly owned and operated the
           9   Business and was the recipient of one hundred (100%) of the revenues and profits
      10       derived from the operation of the Business.
      11                116. Accordingly, at all times, Terepka’s understanding was that as an owner of
      12       six (6) shares of A.K.S. Corp.’s common stock, Terepka would thereby obtain an
      13       ownership interest in the Business and the right to participate in the profits derived from
      14       the Business as a whole.
      15                117. Vallas, in representing to Terepka that he would sell shares in A.K.S. Corp.
      16       for $16,666.66 per share, did not disclose to Terepka that he had sold shares to Hampton
      17       at a valuation of $1,000 per share, Skyline at a valuation of $2,500 per share, Huberman
      18       at a valuation of $25,000 per share and to Windward Loop at a valuation of $12,500 per
      19       share.
      20                118. At this in-person meeting, Vallas represented to Terepka that Terepka
      21       would recoup the principal on Terepka’s investment within eighteen (18) months of
      22       Terepka’s investment.
      23                119. Vallas further represented to Terepka that Terepka’s role as a common
      24       stock owner would be as a passive, minority owner, and that Vallas would manage and
      25       run the Business and all its affairs, including its accounting and all other corporate
      26       functions and requirements.
      27                120. In support of these representations, Vallas presented Terepka with a copy of
      28       the Investor Presentation.
Singh,
Singh &
Trauben,                                                     18
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 19 of 45 Page ID #:19



           1         121. The Investor Presentation does not contain any warning of the risk of
           2   investment or that returns on investments may be different than what is promised in the
           3   Investor Presentation.
           4         122. Terepka had never previously invested in a bar or restaurant.
           5         123. On or around May 27, 2017, in reliance upon Vallas’ representations,
           6   Terepka entered into a written subscription agreement wherein Terepka agreed to invest
           7   $100,000 into A.K.S. Corp. in exchange for six (6) shares of A.K.S. Corp. common
           8   stock (the “Terepka Subscription Agreement”).
           9         124. Terepka paid, and Defendants’ accepted and retained, the sum of $100,000.
      10             125. Notwithstanding Defendants’ inducement and execution of the Terepka
      11       Subscription Agreement and later acceptance and retention of Terepka’s $100,000,
      12       Defendants never provided Terepka with any stock certificate(s) or other cognizable
      13       security or ownership interest in return for his investment, and refused to provide full
      14       and timely accountings or make profit distributions as required.
      15             126. Defendants never provided Terepka with a Schedule K-1.
      16             127. Defendants also failed to comply with the California Corporation Code’s
      17       requirements to provide annual reports and have never permitted an inspection of A.K.S.
      18       Corp. or the Business’ books and records by Terepka.
      19                                           Plaintiff Carasso
      20             128. In or around the second quarter of 2017, during an in-person meeting
      21       between Vallas and Carasso, Vallas represented to Carasso that Vallas was a highly
      22       successful restaurateur with a history of operating restaurants at a profit, and that he was
      23       developing a new restaurant in Venice, California.
      24             129. Vallas further represented to Carasso that the Business was wholly owned
      25       by A.K.S. Corp., that A.K.S. Corp.’s sole purpose was to own and operate the Business,
      26       that A.K.S. Corp. had no other assets or liabilities unrelated to the Business and
      27       consequently that if Carasso agreed to give Vallas $50,000, Carasso would become an
      28       owner of three (3) shares of A.K.S. Corp.’s common stock and thereby participate in the
Singh,
Singh &
Trauben,                                                   19
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 20 of 45 Page ID #:20



           1   profits derived from the Business as a whole.
           2         130. Vallas represented to Carasso a valuation of A.K.S. Corp.’s common stock
           3   at $16,666.66 per share and that this was a fair market valuation of the worth of A.K.S.
           4   Corp.’s common stock based on Vallas’ valuation of the worth of the Business.
           5         131. Vallas further represented that A.K.S. Corp. wholly owned and operated the
           6   Business and was the recipient of one hundred (100%) of the revenues and profits
           7   derived from the operation of the Business.
           8         132. At all times, Carasso’s understanding was that as an owner of three (3)
           9   shares of A.K.S. Corp.’s common stock, Carasso would thereby obtain an ownership
      10       interest in the Business and the right to participate in the profits derived from the
      11       Business as a whole.
      12             133. Vallas, in representing to Carasso that he would sell shares to Carasso in
      13       A.K.S. Corp. for $16,666.66 per share, did not disclose to Carasso that he had sold
      14       shares to Hampton at a valuation of $1,000 per share, Skyline at a valuation of $2,500
      15       per share, Huberman at a valuation of $25,000 per share, Windward Loop at a valuation
      16       of $12,500 a share and to Terepka at $16,666.66 per share.
      17             134. At this in-person meeting, Vallas represented to Carasso that Carasso would
      18       recoup the principal on Carasso’s investment within one year of Carasso’s investment.
      19             135. Vallas further represented to Carasso that Carasso’s role as a common stock
      20       owner would be as a passive, minority owner, and that Vallas would manage and run the
      21       Business and all its affairs, including its accounting and all other corporate functions and
      22       requirements.
      23             136. In support of these representations, Vallas presented Carasso with a copy of
      24       the Investor Presentation.
      25             137. The Investor Presentation does not contain any warning of the risk of
      26       investment or that returns on investments may be different than what is promised in the
      27       Investor Presentation.
      28             138. Carasso had never previously invested in a bar or restaurant.
Singh,
Singh &
Trauben,                                                     20
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 21 of 45 Page ID #:21



           1           139. In or around the second quarter of 2017, in reliance upon Vallas’
           2   representations, Carasso entered into a written subscription agreement wherein Carasso
           3   agreed to invest $50,000 into A.K.S. Corp. in exchange for three (3) shares of A.K.S.
           4   Corp.’s common stock (the “Carasso Subscription Agreement”).
           5           140. Defendants represented to Carasso that three (3) shares of A.K.S. Corp.’s
           6   common stock represented three percent (3%) of all currently exercised shares in A.K.S.
           7   Corp.
           8           141. Shortly following the full execution of the Carasso Subscription Agreement,
           9   Carasso paid, and Defendants accepted and retained, the sum of $50,000.
      10               142. Notwithstanding Defendants’ inducement and execution of the Carasso
      11       Subscription Agreement and later acceptance and retention of Carasso’s $50,000,
      12       Defendants never provided Carasso with any stock certificate(s) or other cognizable
      13       security or ownership interest in return for his investment, and refused to provide any
      14       accounting or make any payment of any kind in return on the investment.
      15               143. Despite Carasso’s specific requests for Defendants to provide Carasso with
      16       a Schedule K-1, and further despite Defendants’ written promises to so provide,
      17       Defendants never provided Carasso with a Schedule K-1.
      18               144. Defendants failed to comply with the California Corporation Code’s
      19       requirements to provide annual reports and, in addition, when served with a demand
      20       letter on or around March 12, 2019 pursuant to Sections 1501(a) and 1601 of the
      21       California Code of Corporations, demanding that Defendants mail the documents that
      22       were required to be provided under Section 1501(a) and to further permit the inspection
      23       of A.K.S. Corp. and the Business’ books and records under Section 1601, Defendants
      24       refused to mail the required documents and to respond or to permit any such inspection.
      25                           The Conversion of A.K.S. Corp. to A.K.S. LLC
      26               145. Each of the Plaintiffs’ investments was solely into A.K.S. Corp. and each
      27       Plaintiff was to receive shares in that corporation.
      28               146. Plaintiffs were never advised at any time that Defendants converted A.K.S.
Singh,
Singh &
Trauben,                                                    21
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 22 of 45 Page ID #:22



           1   Corp. into a limited liability company.
           2          147. Defendants never disclosed to Plaintiffs at any time that A.K.S. Corp. was
           3   converted to a limited liability company.
           4          148. On or about January 30, 2017, Defendants converted A.K.S. Corp. to a
           5   limited liability company called A.K.S. LLC.
           6          149. Vallas signed the Limited Liability Company Articles of Organization –
           7   Conversion, which was filed on or around January 30, 2017.
           8          150. Prior to the Conversion, both Hampton and Skyline had already entered into
           9   the Hampton and Skyline Subscription Agreements with A.K.S. Corp.
      10              151. Nonetheless, Defendants never disclosed the Conversion to Hampton or
      11       Skyline, never sought Hampton or Skyline’s approval of the Conversion, never
      12       presented any conversion plan to Hampton or Skyline, never proffered any amendment
      13       to the Hampton and Skyline Subscription Agreements to add A.K.S. LLC as the counter-
      14       party, never offered to have Hampton or Skyline become parties to any operating
      15       agreement for A.K.S. LLC and never converted or even offered to convert Hampton and
      16       Skyline’s shares of common stock in A.K.S. Corp. to membership interests in A.K.S.
      17       LLC.
      18              152. In addition, after the Conversion, Defendants induced Huberman,
      19       Windward Loop, Terepka and Carasso to enter into their Subscription Agreements, with
      20       Defendants’ using A.K.S. Corp. as the counter-party to those Subscription Agreements
      21       and purporting to sell “common stock” in A.K.S. Corp. to these Plaintiffs despite the fact
      22       that the Conversion had already taken place and that A.K.S. Corp., having already been
      23       converted to a limited liability company, could neither issue nor sell common stock.
      24              153. Accordingly, compounding the fraud Defendants had already perpetrated
      25       upon Plaintiffs Hampton and Skyline, Defendants sold “shares” of non-existent
      26       “common stock” to each of Plaintiffs Huberman, Windward Loop, Terepka and Carasso
      27       in A.K.S. Corp., which had in fact been converted to the limited liability company
      28       A.K.S. LLC.
Singh,
Singh &
Trauben,                                                    22
LLP                                                      COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 23 of 45 Page ID #:23



           1          154. None of the Plaintiffs were ever offered membership interests in A.K.S.
           2   LLC.
           3          155. None of the Plaintiffs were ever offered to view a draft of the A.K.S. LLC
           4   operating agreement or to become parties to the A.K.S. LLC operating agreement and
           5   have never become parties thereto.
           6          156. The Conversion helped facilitate Defendants’ fraud, where “shares” in
           7   “common stock” were sold, with real money paid and retained by Defendants in the
           8   form of the Investment, but in exchange for which Defendants intentionally failed and
           9   refused to provide any security interest, any ownership interest in the Business or to
      10       distribute any proper return on the Investment.
      11              157. In sum, by advancing and perpetuating Defendants’ false promises and
      12       representations that A.K.S. Corp. owned the Business, Defendants “sold” $500,000 in
      13       “shares” of “common stock” in A.K.S. Corp. despite this “common stock” being
      14       worthless and illusory.
      15                                   West Indies Trading Co. Corp.
      16              158. Further compounding Defendants’ fraud, Vallas used yet another company,
      17       West Indies Trading, to own and operate the Business, all without any disclosure to
      18       Plaintiffs.
      19              159. Upon information and belief, Vallas solely owns and operates West Indies
      20       Trading.
      21              160. West Indies Trading owns and controls the most important aspects of the
      22       Business – its licenses to operate as a restaurant and caterer and to sell alcohol (the
      23       “Licenses”).
      24              161. The Business has essentially no value without the Licenses, as it cannot
      25       operate without them.
      26              162. Defendants never disclosed to Plaintiffs that West Indies Trading owns the
      27       Licenses.
      28              163. Notably, neither A.K.S. Corp. nor A.K.S. LLC appear to hold any
Singh,
Singh &
Trauben,                                                  23
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 24 of 45 Page ID #:24



           1   restaurant or bar related licenses for the Business.
           2         164. Upon information and belief, West Indies Trading benefits and receives
           3   revenues from the Business, for which Defendants never account to the Plaintiffs and
           4   from which Plaintiffs never benefit.
           5         165. Indeed, the controller for the Business, Fernando Cabana, has indicated in
           6   communications that West Indies Trading is the true owner of the Business.
           7         166. Upon information and belief, Vallas and West Indies Trading are in fact the
           8   sole owners of the Business.
           9         167. Upon information and belief, West Indies Trading is a shell company, and
      10       the bulk, and perhaps all, of the revenues from the Business flow directly to Vallas
      11       through his shell company West Indies Trading.
      12             168. Accordingly, a vast bulk of the benefits of the Business, specifically the net
      13       earnings derived from the Business, have flowed entirely to Vallas and his company
      14       West Indies Trading, with only a de minimis fraction distributed to the Plaintiffs.
      15             169. Plaintiffs were defrauded out of their Investment and the returns on that
      16       Investment by these Defendants.
      17                                      Defendants’ Ongoing Fraud
      18             170. Defendants’ fraud is ongoing.
      19             171. From the Opening to the end of April 2019, the Business had total sales
      20       over $6 Million.
      21             172. Upon information and belief, the total sales to date are even higher.
      22             173. To date, Defendants have paid out a total of $50,000 to Plaintiffs.
      23             174. Throughout the course of the Business, Defendants have willfully concealed
      24       the accounting and true financial state of the Business.
      25             175. On multiple occasions Vallas has agreed to set up meetings with the
      26       Plaintiffs to discuss the state of the Business and the Investment, only to cancel those
      27       meetings or fail to attend.
      28             176. On multiple occasions Vallas and/or the Business’ controller Fernando
Singh,
Singh &
Trauben,                                                    24
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 25 of 45 Page ID #:25



           1   Cabana promised the Plaintiffs accountings and financial statements regarding the
           2   Business, including that they would be provided on a monthly basis, only to never
           3   consistently provide these accountings and financial statements.
           4          177. Further, the accountings and financial statements that Vallas and/or
           5   Fernando Cabana have provided have been partial, fragmented and incomplete. What
           6   information they do provide wildly deviates from the projections Vallas made in the
           7   Investor Presentation.
           8          178. The Investor Presentation does not contain any warning of the risk of
           9   investment or that returns on investments may be different than what is promised in the
      10       Investor Presentation.
      11              179. The limited and partial financial documents provided by Vallas are
      12       incomplete and do not provide a clear picture of total sales, much less what the profits
      13       are.
      14              180. Plaintiffs have sent dozens of emails, made innumerable phone calls and
      15       sent dozens of text messages to Vallas to follow up on these issues and obtain
      16       information about their Investment and the Business, only to never receive adequate or
      17       accurate updates, accountings or financial information.
      18              181. Compounding this deliberate refusal to respond to Plaintiffs’ requests for
      19       information, Defendants failed to comply with the California Corporation Code’s
      20       requirements to provide annual reports.
      21              182.   Moreover, on or around March 12, 2019, each of Hampton, Skyline,
      22       Windward Loop and Carasso served formal letter demands to Vallas pursuant to
      23       Sections 1501(a) and 1601 of the California Code of Corporations, demanding that
      24       Defendants mail the documents that were required to be provided under Section 1501(a)
      25       and to further permit the inspection of A.K.S. Corp. and the Business’ books and records
      26       under Section 1601, Defendants refused to mail the required documents or to permit any
      27       such inspection.
      28              183. Moreover, Vallas and/or West Indies Trading have been sued or been
Singh,
Singh &
Trauben,                                                    25
LLP                                                      COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 26 of 45 Page ID #:26



           1   subject to legal actions, debtor’s examinations and, upon information and belief,
           2   Sherriff’s liens, during the operation of the Business which directly and materially
           3   affected the Business but which were never disclosed to the Plaintiffs.
           4         184. Defendants continue to: (a) loot the revenues of the Business; (b) fail to
           5   make profit distributions to Plaintiffs; (c) make material misrepresentations to Plaintiffs;
           6   and (d) conceal material facts from Plaintiffs.
           7         185. The nature of this ongoing fraud compels the remedy of a receivership, as
           8   Vallas and his alter ego companies cannot be entrusted to continue to operate the
           9   Business and account to Plaintiffs. A receiver should be appointed by the Court to
      10       operate the Business and account to Plaintiffs. Plaintiffs have clear ownership and
      11       property rights in the Business and its revenues, and without a receiver, there is a clear
      12       and present danger of Plaintiff’s ownership rights, property and funds being lost,
      13       destroyed or misappropriated and in fact Plaintiff’s rights and property are currently and
      14       on an ongoing basis being lost, destroyed and misappropriated.
      15             186. All the below counts are plead, and to be construed, in the alternative where
      16       applicable and Plaintiffs reserve all rights and remedies.
      17                                              COUNT I
                                                SECURITIES FRAUD
      18
                                      (Securities Exchange Act of 1934, § 10(b))
      19                                       (Against all Defendants)
      20             187. Plaintiffs repeat and re-allege each and every allegation contained in
      21       paragraphs 1 through 186 as if fully set forth herein.
      22             188. Defendants, to induce Plaintiffs to enter into and execute the Subscription
      23       Agreements and agree to transfer their respective Investments to Defendants, knowingly
      24       made material misrepresentations and false assurances to Plaintiffs, including, without
      25       limitation, including the following material misrepresentations (many of which also
      26       concealed material facts) to Plaintiffs with scienter, knowledge of wrongdoing and intent
      27       to defraud:
      28                     a.   That the Investor Presentation was accurate and that the projections
Singh,
Singh &
Trauben,                                                    26
LLP                                                     COMPLAINT
               Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 27 of 45 Page ID #:27



           1                 contained therein for the Business were accurate;
           2           b.    That the Business was wholly owned by A.K.S. Corp. and that, if
           3                 Plaintiffs invested, they would acquire common stock in A.K.S.
           4                 Corp. and thereby become owners of the Business and participate in
           5                 profits from the Business;
           6           c.    That A.K.S. Corp., as the sole owner of the Business was the
           7                 recipient of one hundred percent (100%) of the revenues and profits
           8                 derived from the operation of the Business;
           9           d.    That if Plaintiffs made their respective Investments, Plaintiffs would
      10                     receive shares of common stock in A.K.S. Corp. based upon a fair
      11                     market evaluation of AKS Corp. thereby securing a percentage right
      12                     to all revenues and profits derived from the Business;
      13               e.    Plaintiffs’ role as a common share owner would be as a passive,
      14                     minority owner, and that Defendants would manage and run the
      15                     Business and all its affairs, including its accounting and all other
      16                     corporate functions and requirements;
      17               f.    Plaintiffs would receive accountings and financial statements
      18                     accurately reflecting the Business’ financial position, including
      19                     income expenses and business performance;
      20               g.    Plaintiffs would receive profits distributions from the Business in
      21                     proportion to their ownership interests;
      22               h.    Plaintiffs would recoup the principal on their respective Investments
      23                     within one to two years of their Investments;
      24               i.    Defendants would deliver to Plaintiffs stock certificate(s) or other
      25                     cognizable security or ownership interest in the A.K.S. Corp., and
      26                     hence the Business, in return for their Investments;
      27               j.    The Business was operated by an experienced team of honest people;
      28               k.    Plaintiffs would receive regular updates and financial information
Singh,
Singh &
Trauben,                                             27
LLP                                               COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 28 of 45 Page ID #:28



           1                      from Defendants about the Business, including all reporting and
           2                      inspection rights required by law; and
           3                l.    Plaintiffs would receive Statement K-1s for the Business.
           4         189. Defendants knew the above representations were false when they made
           5   them, and knew they would not carry out the promises made in their representations,
           6   which scienter is further born out by Defendants acts and omissions, which prove and/or
           7   provide a strong inference of Defendants fraudulent intent.
           8         190. Plaintiffs, who had never invested in bars and restaurants before, reasonably
           9   relied on these material representations in making the Investment and in purchasing the
      10       common stock Plaintiffs believed they were purchasing in A.K.S. Corp., as these
      11       representations were made by Vallas who held himself out as an experienced expert in
      12       the bar and restaurant business with a “track record” as set forth in the Investor
      13       Presentation.
      14             191. Plaintiffs reliance was further reasonable, as the Investor Presentation the
      15       so-called “expert” Vallas provided did not warn of any risk in the Investment, and Vallas
      16       further never warned of risk in the Investment.
      17             192. Defendants never warned the Plaintiffs that they could lose their entire
      18       Investment, that different companies Plaintiffs were unaware of would benefit from the
      19       Investment, that Vallas would use shell companies such as West Indies Trading to
      20       personally benefit and loot the company, and that the Plaintiffs would never receive
      21       proper accountings or updates on their Investment.
      22             193. In addition, among other materially false statements and related omissions,
      23       Defendants never disclosed the Conversion, never proposed a conversion plan to
      24       Plaintiffs or allowed the Plaintiffs as shareholders in A.K.S. Corp. to approve the
      25       Conversion, never converted Plaintiffs common stock to membership interests in A.K.S.
      26       LLC and never made Plaintiffs parties to the operating agreement for A.K.S. LLC nor
      27       even offered to do so.
      28             194. In addition, among other materially false statements and related omissions,
Singh,
Singh &
Trauben,                                                  28
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 29 of 45 Page ID #:29



           1   Defendants failed to inform Plaintiffs of Defendants’ intention to disburse revenues and
           2   profits of the Business directly to Vallas and West Indies Trading and/or that they would
           3   engage in comingling of such revenues and profits with other businesses or companies
           4   owned and/or controlled by Defendants, purposefully draining the revenues of the
           5   Business to ensure no remaining monies were or are distributed or disbursed to any
           6   minority members or owners, including Plaintiffs.
           7         195. Defendants’ representations were false when made and Defendants’
           8   material omissions were willfully concealed.
           9         196. Defendants sold common stock in A.K.S. Corp. and common stock in a
      10       corporation is a security. Defendants’ misrepresentations and material omissions, which
      11       were to induce the purchase of this common stock, were thereby directly connected to
      12       the sale of securities, namely the sale of common stock in A.K.S. Corp. in exchange for
      13       the Investment.
      14             197. Defendants’ misrepresentations and assurances in this regard, along with
      15       their material omissions, were designed to solicit and entice Plaintiffs, at Plaintiffs’
      16       significant detriment and expense, to transfer the sum of no less than the $500,000
      17       Investment to Defendants.
      18             198. Plaintiffs    materially   and   reasonably    relied   upon    the   foregoing
      19       representations made by Defendants, and in reliance on the same, agreed to transfer the
      20       sum of $500,000 Investment to Defendants pursuant to the Subscription Agreements.
      21             199. Plaintiffs acted in justifiable and reasonable reliance upon Defendants’
      22       material representations and assurances as, at the time Defendants made such
      23       representations, Plaintiffs did not know of the falsity of the representations, and could
      24       not, in the exercise of reasonable diligence, have discovered the falsity of such
      25       representations.
      26             200. As a direct and proximate result of Plaintiffs’ justifiable reliance upon
      27       Defendants’ misrepresentations, Plaintiffs have suffered significant and extensive
      28       economic loss, losing virtually their entire Investment and/or never being paid the profits
Singh,
Singh &
Trauben,                                                   29
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 30 of 45 Page ID #:30



           1   they are due, which losses were caused by the above outlined securities fraud perpetrated
           2   by the Defendants.
           3          201. These     economic      losses   were    caused   by   Defendants’   material
           4   misrepresentations and omissions.
           5          202. Plaintiffs are entitled to actual and specific damages, including the total of
           6   the Investment and/or any profits due to Plaintiffs from the Business, along with
           7   consequential damages.
           8                                       COUNT II
                                             SECURITIES FRAUD
           9
                (Violation of California Corporation Code § 25501.5 – Unlicensed Broker-Dealer)
      10                                     (Against all Defendants)
      11              203. Plaintiffs repeat and re-allege each and every allegation contained in
      12       paragraphs 1 through 186 as if fully set forth herein.
      13              204. Defendants sold common stock in A.K.S. Corp. to Plaintiffs in exchange for
      14       the $500,000 Investment.
      15              205. Defendants’ sale of common stock in A.K.S. Corp. was the sale of
      16       securities.
      17              206. At the time of sale and purchase of the common stock in A.K.S. Corp.
      18       Defendants were required to be licensed as broker dealers.
      19              207.   At the time of sale and purchase of the common stock in A.K.S. Corp. no
      20       Defendants had applied for nor secured a certificate under Title 4, Division 1, Part 3,
      21       Chapter 2 of the California Corporations Code authorizing Defendants to act in that
      22       capacity as broker-dealers.
      23              208. As a result of the above described acts Defendants are liable to Plaintiffs
      24       who are entitled to and hereby do rescind the above described purchase of the securities
      25       in A.K.S. Corp.
      26              209. To the extent any conveyance of the applicable securities was made to
      27       Plaintiffs, Plaintiffs will tender before entry of judgment to Defendants the
      28       shares/units/interest of the above described securities.
Singh,
Singh &
Trauben,                                                    30
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 31 of 45 Page ID #:31



           1          210. Plaintiffs are therefore entitled to an order rescinding the purchase of the
           2   securities in A.K.S. Corp. and to recover from Defendants, and each of them, the amount
           3   of their respective Investment plus prejudgment interest as allowed by law and subject to
           4   proof at trial.
           5                                       COUNT III
                                           FRAUD IN THE INDUCEMENT
           6
                                              (Against all Defendants)
           7
                      211. Plaintiffs repeat and re-allege each and every allegation contained in
           8
               paragraphs 1 through 186 as if fully set forth herein.
           9
                      212. Defendants, to induce Plaintiffs to enter into and execute the Subscription
      10
               Agreements and agree to transfer their respective Investments to Defendants, knowingly
      11
               made material misrepresentations and false assurances to Plaintiffs, including, without
      12
               limitation, the promise that the revenues from the Business would be distributed fairly
      13
               and in proportion to the parties’ respective partnership interests.
      14
                      213. In addition, Vallas, and the Company Defendants by and through Vallas,
      15
               made the following false representations to Plaintiffs:
      16
                             a. That the Investor Presentation was accurate and that the projections
      17
                                 contained therein for the Business were accurate;
      18
                             b. That the Business was wholly owned by A.K.S. Corp. and that, if
      19
                                 Plaintiffs invested, they would acquire common stock in A.K.S. Corp.
      20
                                 and thereby become owners of the Business and participate in profits
      21
                                 from the Business;
      22
                             c. That A.K.S. Corp., as the sole owner of the Business was the recipient of
      23
                                 one hundred percent (100%) of the revenues and profits derived from the
      24
                                 operation of the Business;
      25
                             d. If Plaintiffs made their respective Investments, Plaintiffs would receive
      26
                                 shares of common stock in A.K.S. Corp. based upon a fair market
      27
                                 evaluation of AKS Corp. thereby securing a percentage right to all
      28
Singh,
Singh &
Trauben,                                                      31
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 32 of 45 Page ID #:32



           1                   revenues and profits derived from the Business;
           2                e. Plaintiffs’ role as a common share owner would be as a passive,
           3                   minority owner, and that Defendants would manage and run the
           4                   Business and all its affairs, including its accounting and all other
           5                   corporate functions and requirements;
           6                f. Plaintiffs would receive accountings and financial statements accurately
           7                   reflecting the Business’ financial position, including income expenses
           8                   and business performance;
           9                g. Plaintiffs would receive profits distributions from the Business in
      10                       proportion to their ownership interests;
      11                    h. Plaintiffs would recoup the principal on their respective Investments
      12                       within one to two years of their Investments;
      13                    i. Defendants would deliver to Plaintiffs stock certificate(s) or other
      14                       cognizable security or ownership interest in the A.K.S. Corp., and hence
      15                       the Business, in return for their Investments;
      16                    j. The Business was operated by an experienced team of honest people;
      17                    k. Plaintiffs would receive regular updates and financial information from
      18                       Defendants about the Business, including all reporting and inspection
      19                       rights required by law; and
      20                    l. Plaintiffs would receive Statement K-1s for the Business.
      21             214. In addition, among other material false statements and related omissions,
      22       Defendants failed to inform Plaintiffs of Defendants’ intention to disburse revenues and
      23       profits of the Business directly to Vallas or West Indies Trading and/or comingle such
      24       revenues and profits with other businesses or companies owned and/or controlled by
      25       Defendants, purposefully draining the entire company account to ensure no remaining
      26       monies were or are distributed or disbursed to any minority members or owners,
      27       including Plaintiffs.
      28             215. The foregoing representations were false when made and Defendants knew
Singh,
Singh &
Trauben,                                                     32
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 33 of 45 Page ID #:33



           1   they were false when they were made.
           2         216. Each of these misrepresentations and material omissions, and concealment
           3   of facts were knowingly made by Defendants with the intent to defraud Plaintiffs by
           4   inducing their reliance on these representations and material omissions with the goal of
           5   Defendants illegally retaining Plaintiffs Investment and with the goal of Defendants
           6   illegally avoiding payment of appropriate profit distributions to Plaintiffs.
           7         217. At the time the Defendants made the foregoing material representations and
           8   promises to Plaintiffs, such representations and promises were false and, in addition,
           9   Defendants had no intention of fully performing under the terms of the parties’
      10       Subscription Agreements, and knew that all such representations were false when made.
      11             218. Defendants made such representations pertaining to promising future action
      12       with no intention of performing or with a positive intention of not performing on such
      13       promises.
      14             219. Moreover, Defendants, at all times, knew that Plaintiffs were heavily
      15       relying upon the foregoing representations in agreeing to transfer the sum of no less than
      16       the $500,000.00 Investment to Defendants.
      17             220. Defendants knew the above representations were false when they made
      18       them, and knew they would not carry out the promises made in their representations,
      19       which scienter is further borne out by Defendants acts and omissions, which prove
      20       and/or provide a strong inference of Defendants fraudulent intent.
      21             221. Plaintiffs acted in justifiable reliance upon the Defendants’ material
      22       misrepresentations, promises and assurances as, at the time Defendants made such
      23       representations, Plaintiffs did not know of the falsity of the representations and, in
      24       addition, were not aware of Defendants’ complete lack of intention to fully perform
      25       under the Subscription Agreements, and could not, in the exercise of reasonable
      26       diligence, have discovered Defendants’ positive intention of not performing.
      27             222. Indeed, Plaintiffs, who had never invested in bars and restaurants before,
      28       reasonably relied on these material representations in making the Investment and in
Singh,
Singh &
Trauben,                                                    33
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 34 of 45 Page ID #:34



           1   purchasing the common stock Plaintiffs believed they were purchasing in A.K.S. Corp.,
           2   as these representations were made by Vallas who held himself out as an experienced
           3   expert in the bar and restaurant business with a “track record” as set forth in the Investor
           4   Presentation.
           5         223. Plaintiffs reliance was further reasonable, as the Investor Presentation the
           6   so-called “expert” Vallas provided did not warn of any risk in the Investment, and Vallas
           7   further never warned of risk in the Investment.
           8         224. Defendants never warned the Plaintiffs that they could lose their entire
           9   Investment, that different companies Plaintiffs were unaware of would benefit from the
      10       Investment, that Vallas would use shell companies such as West Indies Trading to
      11       personally benefit, and that the Plaintiffs would never receive proper accountings or
      12       updates on their Investment.
      13             225. In addition, among other materially false statements and related omissions,
      14       Defendants never disclosed the Conversion, never proposed a conversion plan to
      15       Plaintiffs or allowed the Plaintiffs as shareholders in A.K.S. Corp. to approve the
      16       Conversion, never converted Plaintiffs common stock to membership interests in A.K.S.
      17       LLC and never made Plaintiffs parties to the operating agreement for A.K.S. LLC nor
      18       even offered to do so.
      19             226. As a direct and proximate result of Plaintiffs’ justifiable reliance upon
      20       Defendants’ fraudulent misrepresentations, Plaintiffs have suffered significant and
      21       extensive damages and financial injury.
      22             227. Defendants’ conduct was done intentionally and willfully with the purpose
      23       and design to defraud Plaintiffs. Defendants knew that their conduct would cause
      24       Plaintiffs great financial harm.
      25             228. Further, Defendants’ conduct was wanton, willful and completely devoid of
      26       any legitimate purpose. Left unchecked, Defendants will seek to defraud and cause harm
      27       to others. As a result, Plaintiffs are entitled to award of punitive damages to both punish
      28       Defendants and to dissuade them from engaging in similar wrongful conduct in the
Singh,
Singh &
Trauben,                                                    34
LLP                                                      COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 35 of 45 Page ID #:35



           1   future all in amount subject to proof at trial.
           2         229. Further, the nature of Defendants’ fraud compels the remedy of a
           3   receivership, as Vallas and his alter ego companies cannot be entrusted to continue to
           4   operate the Business and account to Plaintiffs. A receiver should be appointed by the
           5   Court to operate the Business and account to Plaintiffs. Plaintiffs have clear ownership
           6   and property rights in the Business and its revenues, and without a receiver, there is a
           7   clear and present danger of Plaintiff’s ownership rights, property and funds being lost,
           8   destroyed or misappropriated and in fact Plaintiff’s rights and property are currently and
           9   on an ongoing basis being lost, destroyed and misappropriated.
      10                                               COUNT IV
                                                        FRAUD
      11
                                                 (Against all Defendants)
      12
                     230. Plaintiffs repeat and re-allege each and every allegation contained in
      13
               paragraphs 1 through 186 as if fully set forth herein.
      14
                     231. Defendants are engaged in fraud including on an ongoing basis against
      15
               Defendants.
      16
                     232. In addition, Vallas, and the Company Defendants by and through Vallas,
      17
               made the following material misrepresentations to Plaintiffs with scienter, knowledge of
      18
               their wrongdoing and intent to defraud:
      19
                             a. That the Investor Presentation was accurate and that the projections
      20
                                contained therein for the Business were accurate;
      21
                             b. That the Business was wholly owned by A.K.S. Corp. and that, if
      22
                                Plaintiffs invested, they would acquire common stock in A.K.S. Corp.
      23
                                and thereby become owners of the Business and participate in profits
      24
                                from the Business;
      25
                             c. That A.K.S. Corp., as the sole owner of the Business was the recipient of
      26
                                one hundred percent (100%) of the revenues and profits derived from the
      27
                                operation of the Business;
      28
Singh,
Singh &
Trauben,                                                     35
LLP                                                      COMPLAINT
               Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 36 of 45 Page ID #:36



           1           d. If Plaintiffs made their respective Investments, Plaintiffs would receive
           2              shares of common stock in A.K.S. Corp. based upon a fair market
           3              evaluation of AKS Corp. thereby securing a percentage right to all
           4              revenues and profits derived from the Business;
           5           e. Plaintiffs’ role as a common share owner would be as a passive,
           6              minority owner, and that Defendants would manage and run the
           7              Business and all its affairs, including its accounting and all other
           8              corporate functions and requirements;
           9           f. Plaintiffs would receive accountings and financial statements accurately
      10                  reflecting the Business’ financial position, including income expenses
      11                  and business performance;
      12               g. Plaintiffs would receive profits distributions from the Business in
      13                  proportion to their ownership interests;
      14               h. Plaintiffs would recoup the principal on their respective Investments
      15                  within one to two years of their Investments;
      16               i. Defendants would deliver to Plaintiffs stock certificate(s) or other
      17                  cognizable security or ownership interest in the A.K.S. Corp., and hence
      18                  the Business, in return for their Investments;
      19               j. The Business was operated by an experienced team of honest people;
      20               k. Plaintiffs would receive regular updates and financial information from
      21                  Defendants about the Business, including all reporting and inspection
      22                  rights required by law; and
      23               l. Plaintiffs would receive Statement K-1s for the Business.
      24               a. That the financial statements and accountings after the Opening and
      25                  throughout the course of the Business were accurate;
      26               b. Affirmatively concealing and mispresenting the true financial state of
      27                  the Business and the status of the Investment;
      28               c. Looting the Business by transferring profits and funds to Vallas and/or
Singh,
Singh &
Trauben,                                                36
LLP                                               COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 37 of 45 Page ID #:37



           1                   West Indies Trading directly; and
           2                o. Concealing lawsuits, liens and other negative material events about the
           3                   Business and Defendants’ mismanagement of the same from Plaintiffs.
           4         233. Each of these misrepresentations and material omissions, and concealment
           5   of facts were and are knowingly made by Defendants with the intent to defraud Plaintiffs
           6   by inducing their reliance on these representations and material omissions with the goal
           7   of Defendants illegally retaining Plaintiffs Investment and with the goal of Defendants
           8   illegally avoiding payment of appropriate profit distributions to Plaintiffs.
           9         234. Indeed, Plaintiffs, who had never invested in bars and restaurants before,
      10       reasonably relied on these material representations in making the Investment and in
      11       purchasing the common stock Plaintiffs believed they were purchasing in A.K.S. Corp.,
      12       as these representations were made by Vallas who held himself out as an experienced
      13       expert in the bar and restaurant business with a “track record” as set forth in the Investor
      14       Presentation.
      15             235. Plaintiffs reliance was further reasonable, as the Investor Presentation the
      16       so-called “expert” Vallas provided did not warn of any risk in the Investment, and Vallas
      17       further never warned of risk in the Investment.
      18             236. Defendants never warned the Plaintiffs that they could lose their entire
      19       Investment, that different companies Plaintiffs were unaware of would benefit from the
      20       Investment, that Vallas would use shell companies such as West Indies Trading to
      21       personally benefit, and that the Plaintiffs would never receive proper accountings or
      22       updates on their Investment.
      23             237. Plaintiffs have been damaged by Defendants’ fraud in the amount of their
      24       lost Investment and/or the profits they should have earned in addition to the principal of
      25       their Investment.
      26             238. Defendants’ conduct was done intentionally and willfully with the purpose
      27       and design to defraud Plaintiffs. Defendants knew that their conduct would cause
      28       Plaintiffs great financial harm. Defendants’ conduct was wanton, willful and completely
Singh,
Singh &
Trauben,                                                    37
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 38 of 45 Page ID #:38



           1   devoid of any legitimate purpose. Left unchecked, Defendants will seek to defraud and
           2   cause harm to others. As a result, Plaintiffs are entitled to award of punitive damages to
           3   both punish Defendants and to dissuade them from engaging in similar wrongful conduct
           4   in the future all in amount subject to proof at trial.
           5         239. Further, the nature of this ongoing fraud compels the remedy of a
           6   receivership, as Vallas and his alter ego companies cannot be entrusted to continue to
           7   operate the Business and account to Plaintiffs. A receiver should be appointed by the
           8   Court to operate the Business and account to Plaintiffs. Plaintiffs have clear ownership
           9   and property rights in the Business and its revenues, and without a receiver, there is a
      10       clear and present danger of Plaintiff’s ownership rights, property and funds being lost,
      11       destroyed or misappropriated and in fact Plaintiff’s rights and property are currently and
      12       on an ongoing basis being lost, destroyed and misappropriated.
      13                                            COUNT V
                                          BREACH OF FIDUCIARY DUTY
      14
                                             (Against Defendant Vallas)
      15
                     240. Plaintiffs repeat and re-allege each and every allegation contained in
      16
               paragraphs 1 through 186 as if fully set forth herein.
      17
                     241. Defendant Vallas was, at all times relevant, the majority or controlling
      18
               shareholder and member of A.K.S. Corp., A.K.S. LLC, West Indies Trading and the
      19
               Business.
      20
                     242. Plaintiffs are and were at all times relevant a minority limited owners or
      21
               minority members of A.K.S. Corp. and the Business.
      22
                     243. Defendant Vallas owed minority owners and members such as Plaintiffs a
      23
               fiduciary duty, which includes, but is not limited to, protecting the interests of minority
      24
               owners and members.
      25
                     244. As the controlling shareholder and/or member, Vallas owed fiduciary duties
      26
               of care, good faith, loyalty and honesty to Plaintiffs.
      27
                     245. Vallas further owed a fiduciary duty to Plaintiffs to use his ability to control
      28
Singh,
Singh &
Trauben,                                                      38
LLP                                                      COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 39 of 45 Page ID #:39



           1   A.K.S. Corp. in a fair, just and equitable manner, and not to use his power to control the
           2   corporate activities of the Business to benefit Vallas or his solely owned company West
           3   Indies Trading alone or in a manner detrimental to Plaintiffs.
           4         246. The fiduciary duties of loyalty and good faith owed by Vallas required him
           5   to act in good faith, including but not limited to, a duty not to use this power to control
           6   corporate activities of the Business to benefit himself alone or his company West Indies
           7   Trading or in any manner detrimental to the minority members and to exercise good
           8   faith and inherent fairness towards Plaintiffs as minority owners.
           9         247. Moreover, as the majority owner, Vallas owed a duty to Plaintiffs as a
      10       minority owner such that any use to which he put his power to control the company must
      11       benefit all owners proportionately and must not conflict with the proper conduct of the
      12       Business.
      13             248. Despite these clear duties, by the acts and courses of conduct alleged
      14       herein, Vallas has unfairly deprived Plaintiffs of their recognized and well-established
      15       rights as a limited minority owner of A.K.S Corp. by conducting the Conversion in a
      16       manner that deprived Plaintiffs of their ownership rights. As such, Vallas’ actions as the
      17       majority owner of A.K.S. Corp. directly injured the Plaintiffs.
      18             249. Moreover, Vallas as the majority owner of the Business has used his undue
      19       influence to loot the Business for his own benefit and unjustly enrich himself at the
      20       expense of Plaintiffs.
      21             250. In addition, Plaintiffs’ rights as minority owners have likewise been denied,
      22       including, but not limited to, the right to inspect and copy all partnership or company
      23       records, the right to the accounting of or access to the books and records of the Business,
      24       including the books and records of A.K.S. Corp. and/or A.K.S. LLC, and the right to
      25       receive their share of the revenues derived from the Business, all of which have
      26       appeared to have been transferred to Vallas or third-party entities under his control
      27       including West Indies Trading.
      28             251. Further, Vallas used and continue to use the Business’s assets, including
Singh,
Singh &
Trauben,                                                   39
LLP                                                    COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 40 of 45 Page ID #:40



           1   those of A.K.S. Corp. and A.K.S. LLC, for his own personal use and has wrongfully
           2   diverted and continue to divert monies belonging to A.K.S. Corp. and A.K.S. LLC
           3   and/or the Business and rightfully owed to Plaintiffs.
           4         252. By virtue of Vallas’ looting, misappropriation and conversion of A.K.S.
           5   Corp., A.K.S. LLC and the Business’ assets and revenues, Vallas has significantly
           6   reduced the amount of revenues and profits to be shared with Plaintiffs.
           7         253. Vallas’ acts and omissions described above violated and continue to violate
           8   the reasonable expectations of the Plaintiffs as minority owners of the Business (through
           9   A.K.S. Corp. and/or A.K.S. LLC) and constitute burdensome, harsh and wrongful
      10       conduct demonstrating a complete lack of fair dealing in the affairs of A.K.S. Corp. and
      11       A.K.S. LLC and/or the Business, all to the prejudice and detriment of Plaintiffs.
      12             254. Vallas’ misconduct constitutes intentional acts done for the purpose of
      13       depriving Plaintiffs of their share of the profits and distributions from the Business, and
      14       further constitutes fraud, oppression and malice so as to justify an award of exemplary
      15       and punitive damages.
      16             255. The acts of Vallas constitute oppression toward Plaintiffs.
      17             256. Disgorgement of profits is proper where, as here, it would be reasonably
      18       necessary to protect the minority owners’ rights and interests. Specifically, it would be
      19       reasonably necessary where the majority owner has effectively oppressed the minority
      20       owners under the guise of management and/or where partner, company and/or assets of
      21       the Business are being misapplied, looted or wasted.
      22             257. As set forth above, Vallas has unfairly and unlawfully frozen out the
      23       minority owners, Plaintiffs through the Conversion, and his looting, and Vallas
      24       continues to comingle his assets with A.K.S. Corp., A.K.S. LLC and/or the Business and
      25       thereafter use that capital pool for his own personal dealings.
      26             258. As such, it would be reasonably necessary to disgorge the profits of the
      27       Vallas and A.K.S. Corp. and A.K.S. LLC to protect Plaintiffs’ rights and interests in
      28       A.K.S. Corp. and A.K.S. LLC and/or the Business.
Singh,
Singh &
Trauben,                                                    40
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 41 of 45 Page ID #:41



           1          259. As a direct and proximate result of Vallas’ breaches of his fiduciary duties
           2   of loyalty and good faith owed to Plaintiffs, Plaintiffs have suffered damage in an
           3   amount to be proved at trial, but in no event less than $500,000.00, plus all profits
           4   Plaintiffs are entitled to, plus interest.
           5          260. Further, the nature of these ongoing breaches of fiduciary duty compel the
           6   remedy of a receivership, as Vallas and his alter ego companies cannot be entrusted to
           7   continue to operate the Business and account to Plaintiffs. A receiver should be
           8   appointed by the Court to operate the Business and account to Plaintiffs. Plaintiffs have
           9   clear ownership and property rights in the Business and its revenues, and without a
      10       receiver, there is a clear and present danger of Plaintiff’s ownership rights, property and
      11       funds being lost, destroyed or misappropriated and in fact Plaintiff’s rights and property
      12       are currently and on an ongoing basis being lost, destroyed and misappropriated.
      13                                               COUNT VI
                                               BREACH OF AGREEMENT
      14
                                                 (Against all Defendants)
      15
                      261. Plaintiffs repeat and re-allege each and every allegation contained in
      16
               paragraphs 1 through 186 as if fully set forth herein.
      17
                      262. Plaintiffs have performed all of the conditions, covenants, and promises
      18
               required on their part to be performed in accordance with the terms and conditions of
      19
               each of the Hampton Subscription Agreement, Skyline Subscription Agreement,
      20
               Huberman Subscription Agreement, Windward Subscription Agreement, Terepka
      21
               Subscription Agreement and Carasso Subscription Agreement (collectively the
      22
               “Subscription Agreements”), by, namely, timely making the Investments.
      23
                      263. Nonetheless, Defendants have completely failed and/or refused to perform
      24
               their obligations in accordance with the Subscription Agreements.
      25
                      264. In direct contravention of the Subscription Agreements and Cal. Corp. Code
      26
               § 416, Defendants have failed to provide any stock certificate(s) signed in the name of
      27
               the corporation or other cognizable security or ownership interest in return for his
      28
Singh,
Singh &
Trauben,                                                       41
LLP                                                         COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 42 of 45 Page ID #:42



           1   investment, and refused to provide any accounting or make any payment of any kind in
           2   return on the investment.
           3          265. Specifically, to date, and despite numerous requests, Defendants have failed
           4   and/or refused to provide Plaintiffs with or full access to Defendants’ records and books
           5   of account, further refusing to allow Plaintiffs access to the actual books and financial
           6   records for the Business.
           7          266. Moreover, Defendants, and each of them, have improperly disbursed and/or
           8   improperly authorized the disbursement of Defendants’ funds and/or profits to
           9   themselves, failing and/or refusing to properly disburse to Plaintiffs their contractual
      10       portion of all such Business revenues.
      11              267. Defendants, without the knowledge or prior authorization of any of the
      12       Plaintiffs, also converted A.K.S. Corp. to the limited liability company A.K.S. LLC
      13       without offering any membership interest in A.K.S. LLC to Plaintiffs to intentionally
      14       deprive Plaintiffs of their ownership interests.
      15              268. To date, Defendants have failed to fully disburse all monies due and owing
      16       to Plaintiffs in connection with the Subscription Agreements.
      17              269. To date, the Defendants, and each of them, have failed to provide any
      18       documents to Plaintiffs evidencing the conveyance of Plaintiffs’ respective ownership
      19       interests in A.K.S. Corp. and the Business, as mandated under the Subscription
      20       Agreements.
      21              270. As a direct and proximate result of Defendants’ material and continuing
      22       breaches of Plaintiffs’ rights under the Subscription Agreements related to their minority
      23       interest in the Business, Plaintiffs have been damaged in an amount no less than the
      24       $500,000.00 Investment, plus all profits Plaintiffs are entitled to, pre-judgment interest
      25       at the statutory rate.
      26              271. Further, the nature of these ongoing breaches of the agreements compel the
      27       remedy of a receivership, as Vallas and his alter ego companies cannot be entrusted to
      28       continue to operate the Business and account to Plaintiffs. A receiver should be
Singh,
Singh &
Trauben,                                                    42
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 43 of 45 Page ID #:43



           1   appointed by the Court to operate the Business and account to Plaintiffs. Plaintiffs have
           2   clear ownership and property rights in the Business and its revenues, and without a
           3   receiver, there is a clear and present danger of Plaintiff’s ownership rights, property and
           4   funds being lost, destroyed or misappropriated and in fact Plaintiff’s rights and property
           5   are currently and on an ongoing basis being lost, destroyed and misappropriated.
           6                                         COUNT VII
                                                   ACCOUNTING
           7
                                                (Against all Defendants)
           8
                     272. Plaintiffs repeat and re-allege each and every allegation contained in
           9
               paragraphs 1 through 186 as if fully set forth herein.
      10
                     273. In exchange for the Investment, Plaintiffs were to receive an ownership
      11
               interest in the Business including the right to receive a proportionate amount of the
      12
               profits derived from all aspects of the Business.
      13
                     274. Plaintiffs never received any of the above at any time.
      14
                     275. This relationship allows for an appropriate claim for accounting to be made
      15
               by Plaintiffs.
      16
                     276. In addition, as minority owners of the Business, Plaintiffs’ rights would be
      17
               significantly prejudiced absent an accounting of the Business’ books and records,
      18
               including all their financial ledgers and financial statements from 2017 to the present.
      19
                     277. As Defendants’ obligations owed to Plaintiffs involve, among other things,
      20
               a duty to account for all income, revenues and profits earned or received by the
      21
               Business, and Defendants continue to fail and/or refuse to provide any such accountings
      22
               or statements to Plaintiffs, it is not clear that the remedy at law would be as full,
      23
               adequate, and expeditious as it is in equity.
      24
                     278. Due to Defendants’ fraudulent and unlawful conduct in concealing and
      25
               mismanaging the Business’ finances, as well as Defendants’ persistently oppressive and
      26
               unfair actions against Plaintiffs, a proper determination of the Businesses’ total assets
      27
               and total monies owed to Plaintiffs arising from Plaintiffs’ status as minority owners
      28
Singh,
Singh &
Trauben,                                                       43
LLP                                                     COMPLAINT
                  Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 44 of 45 Page ID #:44



           1   would not be possible without an accounting.
           2         279. Upon information and belief, Defendants have received, and continue to
           3   receive, significant profits and revenues in connection with the Business.
           4         280. Defendants have and continue to receive revenues and profits, a portion of
           5   which is due to Plaintiffs.
           6         281. Plaintiffs have been denied their share of revenues and profits in the
           7   Business and have suffered substantial injuries alleged herein.
           8         282. The amount of money owed to Plaintiffs is unknown and cannot be
           9   ascertained without an accounting
      10                                       PRAYER FOR RELIEF
      11             WHEREFORE, in light of the foregoing, Plaintiffs respectfully requests that this
      12       Court enter a final judgment in Plaintiffs’ favor and as against Defendants as follows:
      13             1.     For an appointment of a receiver under the control and supervision of the
      14                    Court to oversee the Business and to preserve and manage Plaintiffs’ rights,
      15                    properties, funds and ownership interests therein;
      16             2.     For an order of rescission and restitution of all monies Plaintiffs transferred
      17                    to Defendants in an amount no less than the $500,000.00 Investment;
      18             3.     For an award of not less than the $500,000.00 Investment and/or profits
      19                    from the Business in proportion to Plaintiffs’ respective ownership interests
      20                    as economic damages according to proof;
      21             4.     For an award of not less than the $500,000.00 Investment and/or profits
      22                    from the Business in proportion to Plaintiffs’ respective ownership interests
      23                    as for general damages according to proof;
      24             5.     For consequential damages according to proof;
      25             6.     For special damages according to proof;
      26             7.     For punitive damages according to proof;
      27             8.     For prejudgment interest at the legal rate of 10% to the date of judgment
      28                    according to proof;
Singh,
Singh &
Trauben,                                                   44
LLP                                                    COMPLAINT
                 Case 2:19-cv-09354 Document 1 Filed 10/30/19 Page 45 of 45 Page ID #:45



           1        9.    For an order that Plaintiffs are entitled to a full accounting of all assets,
           2              liabilities income and expenses of the Business and for an accounting of all
           3              profits and income rightfully belonging to Plaintiffs;
           4        10.   For attorneys’ fees allowed by law; and
           5        11.   For costs of suit according to proof.
           6                               DEMAND FOR JURY TRIAL
           7        Plaintiff hereby demands a trial by jury on all issues so triable.
           8

           9
               DATED: October 30, 2019                Respectfully submitted,
      10

      11                                              SINGH, SINGH & TRAUBEN, LLP
                                                      THOMAS K. RICHARDS
      12

      13

      14                                              By:
      15                                                    THOMAS K. RICHARDS
      16                                              Attorneys for Plaintiff
      17                                              WINDWARD LOOP, LLC, MIKE TEREPKA,
                                                      DREAM HAMPTON, SEAN CARASSO,
      18                                              SKYLINE CAPITAL PARTNERS, LLC
      19                                              AND ERIK HUBERMAN
      20

      21

      22

      23

      24

      25

      26

      27

      28
Singh,
Singh &
Trauben,                                                    45
LLP                                                    COMPLAINT
